                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 MAHMOUD AMERI, et al.,                              Case No. 19-cv-02642-VC
                Plaintiffs,
                                                     ORDER VACATING CASE
         v.                                          MANAGEMENT CONFERENCE AND
                                                     DISMISSING CASE
 TICKETMASTER LLC,
                                                     Re: Dkt. No. 13
                Defendant.



       The case management conference scheduled for May 21, 2019 is vacated. Because the

parties have stipulated to proceed first to arbitration for all claims and have not identified a

reason to stay the case, this case is dismissed without prejudice to refiling. See Thinket Ink Info.

Resources Inc. v. Sun Microsystems, Inc., 368 F.3d 1053, 1060 (9th Cir. 2004).

       IT IS SO ORDERED.


Dated: May 21, 2019
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
